02-10-391-CR





















COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
 
NO. 02-12-00391-CR
 
 



JORGE DAVID MARTINEZ


 


APPELLANT



                                                                                                                             
V.
 



THE
  STATE OF TEXAS


 


STATE



 
 
------------
 
FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
          Appellant Jorge David
Martinez was convicted of felony driving while intoxicated on January 25, 2010,
after he pleaded guilty in exchange for fifteen years’ confinement.
          On August 23, 2012, we
received a notice of appeal from Martinez.  On August 24, 2012, we sent Martinez
a letter stating that we were concerned that we may not have jurisdiction over
the appeal because the notice of appeal was not timely filed and because the
trial court’s certification of his right of appeal states that this “is a
plea-bargain case, and the defendant has NO right of appeal.”  See Tex.
R. App. P. 25.2, 26.2.  We instructed Martinez or any party desiring to
continue the appeal to file a response by September 10, 2012, showing grounds
for continuing the appeal, or the appeal would be dismissed. See Tex. R.
App. P. 44.3.  No response has been filed.  Therefore, we dismiss the appeal
for want of jurisdiction.  See Tex. R. App. P. 25.2, 26.2, 43.2(f).
 
 
                                                                             PER
CURIAM
 
 
PANEL:  MCCOY, MEIER, and GABRIEL,
JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  October 4, 2012
 

 
 














COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
NO. 02-12-00391-CR
 
 



Jorge David Martinez
 
 
 
v.
 
 
 
The State of Texas


§
 
§
 
§
 
§
 
§


From the 372nd
  District Court
 
of Tarrant County (1182942D)
 
October 4, 2012
 
Per Curiam
 
(nfp)



 
JUDGMENT
          This court has considered
the record on appeal in this case and holds that the appeal should be
dismissed.  It is ordered that the appeal is dismissed for want of
jurisdiction.
 
SECOND
DISTRICT COURT OF APPEALS 
 
 
PER
CURIAM




 
 




[1]See
Tex. R. App. P. 47.4.